Exhibit 10(m)

 

CONFIDENTIAL

 

Contract No.

 

DELIVERY AND REDELIVERY SERVICES CONTRACT

 

 

 

BETWEEN

 

 

 

ENGAGE ENERGY US, LP.

("ENGAGE")

- and -

THE PEOPLES GAS LIGHT and COKE COMPANY

("PGLC")

 

 

 

DATE

July 1,2000

 

 

 

 

 

Schedule "A"

Schedule "B"

Schedule "C"

 

 

 

CONFIDENTIAL

 

DELIVERY AND REDELIVERY SERVICES CONTRACT

 

CONTENTS

 

ARTICLE I

 

INTERPRETATION

 

 

 

ARTICLE II

 

GENERAL TERMS & CONDITIONS

 

 

 

ARTICLE III

 

TERM OF CONTRACT

 

 

 

ARTICLE IV

 

DELIVERY AND REDELIVERY

 

 

 

ARTICLE V

 

FORCE MAJEURE

 

 

 

ARTICLE VI

 

CHARGES AND RATES

 

 

 

ARTICLE VII

 

DELIVERY AND REDELIVERY PRESSURES

 

 

 

ARTICLE VIII

 

MEASUREMENT AND QUALITY

 

 

 

ARTICLE IX

 

NOMI NATIONS

 

 

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

 

 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

 

 

CONFIDENTIAL

 

THIS DELIVERY AND REDELIVERY SERVICES CONTRACT dated as of the 1st day of July
2000,

 

BETWEEN:

 

ENGAGE ENERGY US, LP.

a limited partnership in good standing under



the State of Delaware;

(hereinafter referred to as "ENGAGE")

and

 

THE PEOPLES GAS LIGHT and COKE COMPANY,

a corporation organized and



existing under the laws of the State of Illinois;

(hereinafter referred to as "PGLC")

Each of ENGAGE or PGLC may be referred to as "Party" or collectively as
"Parties".

 

WHEREAS, ENGAGE provides certain bundled gas delivery and redelivery services;

 

AND WHEREAS, PGLC desires that ENGAGE provide the said delivery and redelivery
services as defined herein;

 

AND WHEREAS this Contract, once executed, will supersede all previous contracts
and/or correspondence between the Parties hereto related to this Delivery and
Redelivery Service.

 

NOW THEREFORE, this Contract witnesses that, in consideration of the mutual
covenants and agreements herein contained, and the exchange of One Dollar
($1.00) between the Parties hereto, the payment and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I - INTERPRETATION

1.01 Definitions: Capitalized terms and certain other terms used in this
Contract and not specifically defined shall have the meaning set forth in
Schedules "A", "B" and "C" hereto unless the context hereof otherwise clearly
requires.

1.02 Divisions, Headings and Index: The division of this Contract into articles,
sections and subsections, and the insertion of headings and any table of
contents or index provided are for convenience of reference only, and shall not
affect the construction or interpretation hereof.

1.03 Industry Usage: Words, phrases or expressions which are not defined herein
and which, in the usage or custom of the business of the transportation,
storage, and distribution or sale of natural gas have an accepted meaning shall
have that meaning .

1.04 Extended Meaning: Unless the context otherwise requires, words importing
the singular include the plural and vice versa, and words importing gender
include all genders. The words "herein", "hereunder" and words of similar import
refer to the entirety of this Contract, including the Schedules incorporated
into this Contract, and not only to the section in which such use occurs.

1.05 Conflict: In the event of any conflict between the provisions of this
Contract and those of Schedules "A", "B" and "C" attached to and incorporated
into it, the provisions of this Contract shall prevail.

1.06 Currency: All reference to dollars in this Contract shall mean United
States dollars.

 

ARTICLE II - GENERAL TERMS & CONDITIONS

2.01 The General Terms & Conditions contained in Schedule "B" hereto are hereby
incorporated into, and form an integral part of, this Contract.

 

ARTICLE III - TERM OF CONTRACT

3.01 This Contract shall be effective as of the date of execution hereof,
however, the service obligations, terms and conditions hereunder shall commence
on July 1, 2000, (the "Commencement Date"), and shall continue in full force and
effect through March 31, 2001 (the "Termination Date"), which period shall be
the "Term".

3.02 Without limiting the generality of the foregoing, this Contract may be
terminated in accordance with Section XI of the General Terms & Conditions or
extended in accordance with Article V of this Contract.

 

ARTICLE IV - DELIVERY AND REDELIVERY

4.01 PGLC shall have the right to deliver gas to ENGAGE on a firm basis, in
accordance with the daily delivery parameters set forth below, during the period
beginning on the Commencement Date, through and including March 31, 2001
(referred to as the "Delivery Period"). The amount of gas equal to the
difference between the quantity delivered to ENGAGE by PGLC, less the quantity
redelivered to PGLC by ENGAGE, at any point during the Term of this Contract
shall be the "PGLC Balance". The PGLC Balance during each Delivery Period shall
not exceed a total volume of 1 Bcf ("Maximum Balance"). PGLC shall deliver to
ENGAGE on a firm basis during the Delivery Period of each year during the Term,
a daily volume of gas nominated by PGLC (the "Delivery Quantity") equal to the
lesser of:

(a) up to 10,000 MMBtu per day; or

(b) the difference between the Maximum Balance and PGLC Balance.

4.02 All gas delivered by PGLC pursuant to this Contract shall be delivered to
ENGAGE at the interconnect as set out in Schedule "C" attached hereto,
hereinafter referred to as "Point of Delivery".

4.03 ENGAGE agrees to redeliver to PGLC on a firm basis during the period
beginning on the Commencement Date, through and including March 31, 2001
(referred to herein as the "Redelivery Period"). ENGAGE shall redeliver to PGLC
on a firm basis, during the Redelivery Period of each year during the Term, a
daily volume of gas nominated by PGLC (the "Redelivery Quantity") equal to the
lesser of:

(a) up to 20,000 MMBtu; or

(b) the PGLC Balance.

4 04 All gas redelivered by ENGAGE pursuant to the terms of this Contract shall
be, as provided in PGLC's nomination, delivered at the interconnect as set out
in Schedule "C" attached hereto, hereinafter referred to as the "Point of
Redelivery".

4.05 ENGAGE shall have the right to commingle gas delivered or redelivered
hereunder with other gas owned by ENGAGE.

4 06 The PGLC Balance, subject to Article 4.07, is to be zero at the Termination
Date. n the event PGLC fails to obtain a zero balance on the Termination Date,
that does not result from the actions or inactions of ENGAGE, then

PGLC is responsible for all reasonable net charges incurred by ENGAGE as a
result of ENGAGE holding PGLC's Balance beyond the Termination Date.

4.07 In the event that any gas remains in the PGLC Balance at the end of a
Redelivery Period, or at the Termination Date, unless the Parties can reach a
mutually acceptable agreement within 15 days thereafter, in lieu of redelivery
of the remaining volumes, PGLC shall forfeit such volumes to ENGAGE.

4.08 Deliveries and redeliveries hereunder will be deemed to have equivalent
heating values.

4.09 PGLC shall not schedule deliveries and redeliveries for the same day.

 

ARTICLE V - FORCE MAJEURE

5.01 An event of force majeure, as defined in Schedule "B" attached hereto, will
excuse a delay in the redelivery of the gas hereunder, but subject to Article
4.07, it will not eliminate ENGAGE's obligation to redeliver the volumes
specified. Any time delays caused by force majeure shall be added, day for day,
to the Term hereof.

 

ARTICLE VI - CHARGES AND RATES

6.01 The applicable rates for services rendered, as negotiated between ENGAGE
and PGLC, and which PGLC agrees to pay, are set forth in Schedule "A".

6.02 No payment shall be subject to adjustment unless the Party requesting the
same does so by notice given within two years after such payment was originally
due, or after receipt of the original invoice for that payment (if later).

6.03 Subject to the terms of this Contract. ENGAGE shall pay all taxes imposed
with respect to the Gas redelivered to PGLC hereunder after delivery at the
Points of Delivery and prior to redelivery at the Points of Redelivery and PGLC
shall pay all taxes imposed upon PGLC with respect to such Gas prior to and at
the Point of Delivery, and at and after redelivery thereof to PGLC at the Points
of Redelivery. If any gas redelivered from ENGAGE to PGLC pursuant to this
Contract shall be subject to sales, use, or gross receipts tax, such tax shall
be borne by PGLC.

PGLC shall provide to ENGAGE, upon request by ENGAGE, documentation of PGLC's
exemption from any tax that may otherwise apply to Gas redelivered under this
Contract.

 

ARTICLE VII - DELIVERY AND REDELIVERY PRESSURES

7.01 Deliveries of gas to ENGAGE for the account of PGLC, at the Point of
Delivery, shall be made at a pressure sufficient to effect deliveries to the
downstream transporter and meet any other operational standards imposed by the
downstream transporter.

7.02 Redeliveries of gas by ENGAGE for the account of PGLC hereunder at the
Points of Redelivery shall be made at a pressure sufficient to effect deliveries
to the downstream transporter.

 

ARTICLE VIII - MEASUREMENT AND QUALITY

8.01 The quality of the gas and the measurement of the gas to be delivered
hereunder is to be in accordance with the quality standards and measurement
standards of the upstream transporter.

8.02 ENGAGE shall cause PGLC to secure measurement of the total volume and gross
heating value of the gas to be delivered hereunder from the upstream
transporter(s).

8.03 In the event of an error in metering or a meter failure, (such error or
failure being determined through check measurement by ENGAGE or any other
available method), then ENGAGE shall ask PGLC or PGLC's agent to invoke its
rights as customer under its contracts with the upstream transporter(s). PGLC
shall exercise due diligence in the enforcement of any inspection and/or
verification rights and procedures which PGLC or PGLC's agent may have in
relation to the meters owned and operated by the upstream transporter(s) at the
Point of Delivery.

 

ARTICLE IX - NOMINATIONS

9.01 Nominations for deliveries or redeliveries of gas to be made by PGLC or
received by PGLC must be made in writing before 9:30 a.m. in the Eastern Time
Zone on the day before a delivery or redelivery is to occur, except that each
such nomination must be made earlier if necessary under the nomination
procedures of any upstream or downstream transporter for such gas. PGLC and
ENGAGE shall use reasonable efforts to accept volumes greater than the Delivery
Quantity and the Redelivery Quantity if requested.

9.02 A nomination for a daily volume of gas on any day shall remain in effect
and apply to subsequent days unless and until ENGAGE receives a new nomination
from PGLC or unless ENGAGE gives PGLC written notice that it is not acceptable
in accordance with Article 9.01.

 

ARTICLE X - REPRESENTATIONS AND WARRANTIES

10.01 Warranty: Each Party warrants that it will, if required, maintain, or have
maintained on its behalf, such certificates, permits, licenses and
authorizations from regulatory bodies or other governmental agencies as are
necessary to enable such Party, or others designated by it, to deliver to and
accept redelivery the Points of Delivery and redeliver to and accept redelivery
at the Points of Redelivery, the quantities of gas to be delivered and
redelivered under this Contract.

10.02 Financial Representations: Both Parties represent and warrant that the
financial assurances and representations provided to each other at the
commencement of this Contract (if any) shall remain in place throughout the Term
hereof, and/or should either Party, acting reasonably, solely determine that the
other Party's financial condition warrants such, the requested Party shall
within fourteen (14) days of receipt of such notice by the requesting Party,
obtain and provide to the requesting Party a letter of credit or other security
in the form reasonably required by the requesting Party (the "Security"). In the
event that the requested Party does not provide to the requesting Party such
Security, the requesting Party may deem a default under the Default and
Termination provisions of the General Terms & Conditions attached hereto as
Schedule "B".

 

ARTICLE Xl - MlSCELLANEOUS PROVISIONS

11.01 Assignment: Either Party may assign this Contract to an affiliate, who has
at least the same level of creditworthiness and operational capability as the
assigning Party, without prior consent of the other Party. Parties may not
assign this Contract to a non-affiliated company, unless such assignment is to a
person or entity who succeeds to all or substantially all of that Party's
obligations and rights under this Contract, without the prior written consent of
the other Party, not to be unreasonably withheld. Each Party shall notify be
other Party of any such succession.

11.02 Notices: Subject to the express provisions of this Contract, all
communications provided for or permitted hereunder shall be in writing,
personally delivered to an officer or other responsible employee of the
addressee or sent by registered mail, charges prepaid, or by telecopy or other
means of recorded telecommunication, charges prepaid, to the applicable address
set forth below or to such other address as either Party hereto may from time to
time designate to the other in such manner, provided that no communication shall
be sent by mail pending any threatened, or during any actual, postal strike or
other disruption of the postal service. Any personal communication delivered
shall be deemed to have been validly and effectively received on the date of
such delivery. Any communication so sent by telecopy or other means of
telecommunication shall be deemed to have been validly and effectively received
on the business day following the day on which it is sent. Any communication so
sent by mail shall be deemed to have been validly and effectively received on
the third business day following the day on which it is post marked.

Communications to the Parties hereto shall be directed as follows:

IF TO PGLC:

The Peoples Gas Light and Coke Company

 

Attention: Mr. Raulie de Lara

 

130 East Randolph Drive

 

22nd Floor

 

Chicago, Illinois 60601

 

 

Nominations:

Attention: Mr. Jerry Slechta

 

Telephone: (312) 240-4362

 

Fax: (312)240-4211

 

 

Other.

Attention: Mr. Dave Wear

 

Telephone: (312) 240-4554

 

Fax: (312) 240-4211

 

 

IF TO ENGAGE:

Engage Energy US, L.P.

 

3000 Town Center, Suite 2800

 

Southfield, Michigan 48075

 

 

Nominations:

Attention: Ms. Cheryl McNicol

 

Telephone: (248) 304-3254

 

Fax: (248) 304-8769

 

 

Other

Attention: Mr. James Kozlowski

 

Telephone (708) 236-1797

 

Fax: (708) 236-1798

Each Party may from time to time change its address for the purpose of this
Section by giving notice of such change to the other Party in accordance with
this Section.

11.03 Law of Contract: The Parties agree that this Contract shall be construed
exclusively in accordance with the laws of the State of Michigan.

11.04 Possession of Gas: ENGAGE accepts no responsibility for any gas prior to
such gas being delivered to ENGAGE at the Point of Delivery or after its
redelivery by ENGAGE at the Point of Redelivery. PGLC accepts no responsibility
for any gas prior to such gas being received from ENGAGE at the Point of
Redelivery and after such gas is delivered to ENGAGE at the Point of Delivery.
As between the Parties hereto, ENGAGE shall be deemed to be in control and
possession of and responsible for all such gas from the time that such gas is
delivered to ENGAGE by PGLC at the Point of Delivery until such equivalent
volumes are redelivered to PGLC by ENGAGE at the Point of Redelivery.

11.05 Title to Gas: Each Party represents and warrants to the other that each
has good and marketable title to all gas delivered hereunder, free and clear of
any lien, mortgage, security interest or other encumbrance whatsoever against
such gas and each Party hereby agrees to transfer complete title and interest to
the gas at the Point of Delivery or Redelivery as the case may be. Each Party
further agrees to indemnify and save the other harmless from all suits, actions,
debts, accounts, damages, costs, losses and expenses arising from or out of
claims of any or all third parties to such gas on account of royalties, taxes,
license fees, or other charges thereon.

11.06 Entire Contract: This Contract constitutes the entire agreement between
the Parties hereto pertaining to the subject matter hereof. This Contract
supersedes any prior or contemporaneous agreements, understandings, negotiations
or discussions, whether oral or written, of the Parties in respect of the
subject matter hereof.

11.07 Time of Essence: Time shall be of the essence hereof.

11.08 Counterparts: This Contract may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an originally executed
copy, and it shall not be necessary in making proof of this Contract to produce
all of such counterparts.

11.09 Amendments and Waivers: No amendment or waiver of any provision of this
Contract nor consent to any departure by either Party hereto shall in any event
be effective unless the same shall be in writing and signed by each of PGLC and
ENGAGE and then such waiver or consent shall be effective only in the specific
instance and for the specified purpose for which it was given. No failure on the
part of PGLC or ENGAGE to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy under this Contract shall
operate as a waiver thereof.

11.10 Severability: If any provision hereof is invalid or unenforceable in any
jurisdiction, to the fullest extent permitted by law, (a) the other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
construed in order to carry out the intention of the Parties as nearly as
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of any
provision in any other jurisdiction.

11.11 Non-Performance: In the event ENGAGE fails to redeliver the quantities of
Gas as agreed herein for any reason other than force majeure, ENGAGE shall
reimburse PGLC within 15 days of receipt of an invoice and supporting detail
from PGLC, for the difference, if any, between the cost which PGLC would have
incurred (based on this Contract including cost of gas, and related transport
and delivery/redelivery fees) for the deficient portion of the redelivery
quantity as nominated under this Contract, and the price, for the same quantity
of Gas which PGLC or its agents may acquire in replacement thereof. PGLC shall
use its reasonable efforts to obtain such replacement Gas at the lowest price
reasonably possible.

In addition, ENGAGE shall reimburse PGLC for incremental costs and expenses
incurred by PGLC related to the underdelivery or to the replacement of Gas as a
result of ENGAGE's failure to redeliver as agreed, including PGLC's
transportation demand charges incurred without corresponding benefit to PGLC,
pipeline overrun charges and penalties. ENGAGE's payment of replacement and
incremental costs and expenses as set forth above shall constitute PGLC's sole
and exclusive remedy for ENGAGE's failure to redeliver and ENGAGE shall not be
liable to PGLC for redelivery of any volumes for which such replacement costs
were paid, nor for any other costs, charges, expenses, losses or damages of any
kind whether direct or indirect, consequential or incidental arising from or as
a result of ENGAGE's failure to redeliver.

11.12 Confidentiality. ENGAGE and PGLC each agrees that the terms and conditions
of this Contract shall remain confidential, except for any required disclosure
to a regulatory body, governmental entity or agency having jurisdiction. In case
of such disclosure, the disclosing Party shall attempt to obtain an appropriate
protective order or enter into an appropriate protective agreement.
Notwithstanding the foregoing, either Party may disclose relevant details of
this Contract to its duly authorized agent, provided such disclosure is
necessary to perform its obligations under the Contract. In such event, the
disclosing Party will require appropriate non-disclosure commitments from the
entities receiving confidential information.

 

THIS CONTRACT SHALL BE BINDING UPON and shall enure to the benefit of the
Parties hereto and their respective successors and permitted and lawful assigns.

IN WITNESS WHEREOF this Contract has been properly executed by the Parties
hereto by their duly authorized officers as of the date first above written.

 

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

 

ENGAGE ENERGY US., L.P.

 

 

 

 

 

 

By: /s/ William E. Morrow

 

By: /s/ Todd Karry

William E. Morrow

 

Name: Todd Karry

Executive Vice President

 

Title: Vice President

 

 

 

Schedule "A" Pricing Provision

Schedule "B" General Terms & Conditions

Schedule "C" Delivery and Redelivery Points

 

 

 

Contract No.

SCHEDULE "A"

ENGAGE ENERGY US, L.P.

and

THE PEOPLES GAS LIGHT AND COKE COMPANY

 

 

PRICING PROVISION

 

DELIVERY AND REDELIVERY STORAGE SERVICES

 

 

 1. PGLC agrees to pay ENGAGE for all volumes delivered and redelivered pursuant
    to the terms of this Contract according to the following:

    a) A Fixed Demand Charge of $760,000 to be paid in equal monthly
    installments of $84,444.44.

    b) After a total of 1 Bcf has been redelivered to PGLC by ENGAGE, then
    subject to Maximum Balance and daily delivery/redelivery restrictions, PGLC
    may deliver gas to ENGAGE in one month for redelivery in a different month
    ("Inter Month Cycled Volume"). The charge payable for such Inter-Month
    Cycled Volumes shall be $.04 U.S. per MMBtu for all volumes delivered by
    PGLC and redelivered by ENGAGE.

    c) After a total of 1 Bcf has been redelivered to PGLC by ENGAGE, then
    subject to Maximum Balance and daily delivery/redelivery restrictions, PGLC
    may deliver gas to ENGAGE in one month for redelivery within the same month
    ("Intra Month Cycled Volume"). The charge payable for such lntra-Month
    Cycled Volumes shall be $0.02 U.S. per MMBtu for all volumes delivered by
    PGLC and redelivered by ENGAGE.

 2. The foregoing prices are also subject to the provisions of Article 6.03.

 

 

 

CONFIDENTIAL

 

Dated: July 1, 2000

SCHEDULE "B"

GENERAL TERMS & CONDITIONS

 

I. DEFINITIONS

Except where the context expressly requires or states another meaning, the
following terms, whether capitalized or in lower case, when used in these
General Terms and Conditions and in any contract into which these General Terms
and Conditions are incorporated, shall be construed to have the following
meanings:

"British Thermal Unit" and "BTU" shall mean the amount of heat required to raise
the temperature of one pound of water one degree Fahrenheit at 60 degrees
Fahrenheit;

"Business day" shall mean any day except a Saturday, a Sunday, or a day observed
as a holiday by either Party or both Parties;

"Commencement date" shall have the meaning ascribed to it in Article III of the
Contract;

"contract year" shall mean a period of three hundred and sixty-five (365)
consecutive days, beginning on the day agreed upon by ENGAGE and PGLC as set
forth in the Contract, or on any anniversary of such date; provided, however,
that any such period which contains a date of February 29 shall consist of three
hundred arid sixty-six (366) consecutive days;

"PGLC", wherever it appears herein, shall also include PGLC's Agent(s);

"PGLC Balance" shall have the meaning ascribed to it in Article IV of the
Contract;

"day" shall mean a period of twenty-four (24) consecutive hours beginning at
8:00 a.m. Eastern Prevailing Time. The reference date for any day shall be the
calendar date upon which the twenty-four (24) hour period shall commence;

"dekatherm" or "Dth" shall mean a heating value of 1,000,000 BTU's;

"delivery" shall mean any gas that is delivered to ENGAGE;

"Delivery Period" shall have the meaning ascribed to it in Article IV of the
Contract;

"Delivery Quantity" shall have the meaning ascribed to it in Article IV of the
Contract;

"Downstream Transporter" shall mean the pipeline receiving gas at a Delivery or
Redelivery Point;

"FERC" shall mean the Federal Energy Regulatory Commission or any successor to
that agency;

"firm" shall mean service not subject to curtailment or interruption except
under Sections X and XII of this Schedule "B";

"gas", unless the context otherwise requires, shall mean the methane and heavier
hydrocarbons remaining in the vapor phase after the treating or processing of
gas well gas or oil well gas or the combination of both:

"interruptible service" shall mean service subject to curtailment or
interruption by either Party, after notice, at any time;

"joule" shall mean the work done when the point of application of a force of one
(1) newton is displaced a distance of one (1) metre in the direction of the
force. The term "Gigajoule" ("GJ") shall mean 1,000,000,000 joules;

"month" shall mean the period beginning at 8:00 a.m. Eastern Prevailing Time on
the first day of a calendar month and ending at 8:00 a.m. Eastern Prevailing
Time on the first day of the following calendar month;

"Redelivery Period" shall have the meaning ascribed to it in Article IV of this
Contract;

"Redelivery Quantity" shall have the meaning ascribed to it in Article IV of
this Contract;

"TCPL" means TransCanada Pipelines Limited;

"Union" means Union Gas Limited;

"Upstream Transporter" shall mean the pipeline delivering gas to the Delivery or
Redelivery point.

II. QUALITY

See Article VIII of the Contract

Ill. MEASUREMENTS

See Article VIII of the Contract

IV. POINT OF DELIVERY AND POINT OF REDELIVERY

1. Unless otherwise specified in the Contract, the point or points of delivery
for all gas to be covered hereunder shall be on the outlet side of the measuring
stations located at or near the point or points of connection specified in the
Contract, where ENGAGE takes possession of the gas. Whenever the phrase
"delivery point" appears herein, it shall mean Point of Delivery as defined in
this Section IV and Article IV of the Contract.

2. Unless otherwise specified in the Contract, the point or points of redelivery
for all gas to be covered hereunder shall be on the outlet side of the measuring
stations located at or near the point or points of connection as specified in
the Contract where PGLC takes possession of the gas. Whenever the phrase
"redelivery point" shall appear herein, it shall mean Point of Redelivery as
defined in this Section IV and Article IV of the Contract.

V. POSSESSION OF AND RESPONSIBILITY FOR GAS

See Articles 11.04 and 11.05 of the Contract

VI. FACILITIES ON PGLC's PROPERTY

Not Applicable

VII. MEASURING EQUIPMENT

See Article VIII of the Contract

VIII. BILLING

1. Monthly Billing Date: ENGAGE shall render bills on or before the 12th day of
each month for all gas delivered and/or redelivered and gas services furnished
during the preceding month. Such bills may include estimated quantities, if
actual quantities are unavailable in time to prepare the billing. ENGAGE shall
provide, in a succeeding month's billing, an adjustment based on any difference
between actual quantities and estimated quantities.

2. Right of Examination: Both ENGAGE and PGLC shall have the right to examine at
any reasonable time upon prior notice the books, records and charts of the other
to the extent necessary to verify the accuracy of any statement, chart or
computation made under or pursuant to the provisions of the Contract.

IX. PAYMENTS

1. Monthly Payments: Except when such day is not a business day, in which case
payment shall be made on the following business day, PGLC shall make payment to
ENGAGE by fifteen (15) days after its receipt, which receipt may be by
facsimile, of a bill from ENGAGE pursuant to Section VIII.

2. Remedies for Nonpayment: Should PGLC fail to pay all of the amount of any
bill as herein provided when such amount is due, PGLC shall pay ENGAGE interest
on the unpaid portion of the bill accruing at a rate equal to the prime rate of
interest published under "Money Rates" by The Wall Street Journal plus two
percent per annum from the date due until the date of payment. ENGAGE, in
addition to any other remedy it may have under the Contract may suspend further
redelivery of gas until amount is paid, provided however, that if PGLC, in good
faith shall dispute the amount of any such bill or part thereof and shall pay to
ENGAGE such amounts as it concedes to be correct, and at any time thereafter
within two (2) Business days of a demand made by ENGAGE shall furnish good and
sufficient security satisfactory to ENGAGE, guaranteeing payment to ENGAGE of
the amount ultimately found due upon such bill after a final determination which
may be reached either by agreement, arbitration decision or judgment of the
courts, as may be the case, then ENGAGE shall not be entitled to suspend further
delivery of gas because of such nonpayment unless and until default be made in
the conditions of such bond or in payment for any further gas redelivered to
PGLC hereunder. Notwithstanding the foregoing paragraph, this does not relieve
PGLC from the obligation to continue its deliveries of gas to ENGAGE under the
terms of any agreement, where PGLC has contracted to deliver specified volumes
of gas to ENGAGE.

3. Billing Adjustments: If it shall be found that at any time or times PGLC has
been overcharged or undercharged in any form whatsoever under the provisions of
the Contract and PGLC shall have actually paid the bills containing such
overcharge or undercharge, ENGAGE shall refund the amount of any such overcharge
and interest shall accrue from and including the first day of such overcharge as
paid to the date of refund and shall be calculated but not compounded at a rate
per annum determined each day during the calculation period to be equal to the
prime rate of interest published under "Money Rates" by The Wall Street Journal
plus two percent, and PGLC shall pay the amount of any such undercharge, but
without interest. In the event ENGAGE renders a bill to PGLC based upon
measurement estimates, the required adjustment to reflect actual measurement
shall be made on the bill next following the determination of such actual
measurement, without any charge of interest. In the event an error is discovered
in the amount billed in any statement rendered by ENGAGE, such error shall be
adjusted by ENGAGE. Such overcharge, undercharge or error shall be adjusted by
ENGAGE on the bill next following its determination (where the term "bill" next
following shall mean a bill rendered at least fourteen (14) days after the day
of its determination), provided that claim therefore shall have been made within
two (2) years from the date of the incorrect billing. In the event any refund is
issued with PGLC's gas bill, the aforesaid date of refund shall be deemed to be
the date of the issue of invoice.

X. FORCE MAJEURE

The term "force majeure" as used herein shall mean acts of God, strikes,
lockouts or any other industrial disturbance, acts of the public enemy,
sabotage, wars, blockades, insurrections, riots, epidemics, landslides,
lightening, earthquakes, fires, storms, floods, washouts, arrests and restraints
of governments and people, civil disturbances, explosions, breakage or accident
to machinery or lines of pipe, freezing of wells (if affecting other wells in
the same geographic area) or lines of pipe, inability to obtain material,
supplies, permits or labor, any laws, orders, rules regulations, acts or
restraints of any governmental body or authority (civil or military), any act or
omission that is excused by any event or occurrence of the character herein
defined as constituting force majeure, any act or omission by parties not
controlled by the Party having the difficulty and any other similar cases not
within the control of the Party claiming suspension and which by the exercise of
due diligence such Party is unable to prevent or overcome. In the event that
either PGLC or ENGAGE is rendered unable, in whole or in part, by force majeure,
to perform or comply with any obligation or condition of the Contract, such
Party shall give notice and full particulars of such force majeure in writing
delivered by hand, telegraph, telex or other direct written electronic means to
the other Party as soon as possible after the occurrence of the cause relied on
and subject to the provision of this Section.

Neither Party shall be entitled to the benefit of the provisions of force
majeure hereunder if any or all of the following circumstances prevail: (1) the
failure resulting in a condition of force majeure was caused by the negligence
of the Party claiming suspension; (2) the failure was caused by the Party
claiming suspension where such Party failed to remedy the condition by making
all reasonable efforts (short of litigation, if such remedy would require
litigation); (3) the Party claiming suspension failed to resume the performance
of such condition obligations with reasonable dispatch; (4) the failure was
caused by lack of funds; (5) the Party claiming suspension did not as soon as
possible after determining or within a period within which it should acting
reasonably have determined that the occurrence was in the nature of force
majeure and would affect its ability to observe or perform any of its conditions
or obligations under the Contract give to the other Party the notice required
hereunder; (6) the failure was due to an interruption or curtailment of
interruptible transportation by either the Upstream or Downstream Transporter,
unless firm transportation by such pipeline(s) is also being interrupted or
curtailed.

The Party claiming suspension shall likewise give notice as soon as possible
after the force majeure condition is remedied, to the extent that the same has
been remedied, and that such Party has resumed or is then in a position to
resume the performance of the obligations and conditions of the Contract.

Xl. DEFAULT AND TERMINATION

In case of the breach or nonobservance or nonperformance on the part of either
Party hereto of any covenant, proviso, condition, restriction or stipulation
contained in the Contract (but not including herein failure to take or make
delivery or redelivery in whole or in part of the gas delivered or redelivered
hereunder for which a sole and exclusive remedy is provided in Article 11.11)
which ought to be observed or performed by such Party and which has not been
waived by the other Party, then and in every such case and as often as the same
may happen, such last mentioned Party may give written notice to the Party first
mentioned requiring it to remedy such default, and in the event of such first
mentioned Party failing to remedy the same within a period of thirty (30) days
from receipt of such notice, the other Party may, at its sole option, declare
the Contract to be terminated and thereupon the Contract shall become and be
terminated and be null and void for all purposes other than and except as to any
liability of the first mentioned Party under the same incurred before and
subsisting at the day when the Contract is declared by the other Party to be
terminated as aforesaid. The right hereby conferred upon each Party shall be in
addition to, and not in derogation of or in substitution for, any other right or
remedy which the Parties respectively at law or in equity shall or may possess.

XII. MODIFICATION

Any modification of the terms and provisions of the Contract shall be in writing
and shall be signed by all Parties to the Contract

XIII. NONWAIVER AND FUTURE DEFAULT

No waiver by either ENGAGE or PGLC of any one or more defaults by the other in
the performance of any provisions of the Contract shall operate or be construed
as a waiver of any future default or defaults, whether of a like or a different
character.

XIV. LAWS, REGULATIONS AND ORDERS

The Contract and the respective rights and obligations of the Parties hereto are
subject to all present and future valid laws, orders, rules and regulations of
any competent legislative body, or duly constituted authority now or hereafter
having jurisdiction and the Contract shall be varied and amended to comply with
or conform to any valid order or direction of any board, tribunal or
administrative agency which affects any of the provisions of the Contract.

XV. LIMITATIONS ON CLAIMS

Neither Party shall be liable for any damages for any breach of this Contract,
unless a claim is presented within two (2) years after the alleged damages are
discovered, but in no event after five years. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED FOR IN THIS CONTRACT, NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES ARISING OUT OF, OR
RELATED TO, A BREACH OF THIS CONTRACT.

XVI. THIRD PARTY BENEFICIARY

PGLC and ENGAGE agree that there is no third party beneficiary of this Contract
and that the provisions of this Contract do not impart enforceable rights to
anyone who is not a Party.

 

 

 

CONFIDENTIAL

 

Contract No.

SCHEDULE "C"

 

 

POINT OF DELIVERY

The Point of Delivery hereunder is defined as follows:

Primary:

DAWN:

At the junction of Union's and TCPL's facilities, at or adjacent to Union's
Compressor Station site situated in the Northwest corner of Lot Twenty-Five
(25), Concessions II, in the Township of Dawn, County of Lambton

 

 

POINT OF REDELIVERY

 

The Point of Redelivery hereunder is defined as follows:

Primary:

CHICAGO:

PGLC Citygate



or

DAWN:

At the junction of Union's and TCPL's facilities, at or adjacent to Union's
Compressor Station site situated in the Northwest corner of Lot Twenty-Five
(25), Concessions II, in the Township of Dawn, County of Lambton